                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



George K. Mack,                                          Case No. 3:19-cv-516

                         Plaintiff

        v.                                               ORDER OF REMAND

Cary Williams, et al.,

                         Defendants


        Pro se plaintiff George K. Mack filed his Complaint in this action on February 5, 2019, in the

Wood County Court of Common Pleas. (Doc. No. 1-1.) He labeled his Complaint as one for

“Negligence.” (Id.) On March 4, 2019, the plaintiff filed an Amended Complaint in the state-court

case labeled as one for “Negligence & Breach of Contract.” (Doc. No. 1-8.)

        The defendants removed the plaintiff’s action to federal court on March 7, 2019, asserting

that the plaintiff’s “action is predicated on alleged violations of Plaintiff’s rights guaranteed by the

United States Constitution and is brought pursuant to 42 U.S.C. § 1983.” (Doc. No. 1 at 1.)

Defendants thereafter filed various answers in this court to the plaintiff’s original Complaint (Doc.

No. 3), and to his Amended Complaint (Doc. Nos. 6, 9). Neither the plaintiff’s Complaint nor his

Amended Complaint references § 1983, although they both allege that the “defendant is negligent

for not providing [an] adequate Law Library” and “for not providing adequate Administrative

Rules” in violation of “plaintiff’s constitutional rights under [the] Ohio and United States

Constitution.” (Doc. Nos. 1-1 and 1-8 at ¶¶ 1, 2.)

        Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division embracing the place

                                                     1
where such action is pending.” District courts have original jurisdiction over civil actions that arise

under federal law, or that involve parties of diverse citizenship where the amount in controversy

exceeds $75,000. See 28 U.S.C. §§ 1331; 1332(a). A defendant seeking to remove an action to

federal court bears the burden of demonstrating that the district court has original jurisdiction, and

the “‘removal statute should be strictly construed and all doubts resolved in favor of remand.’”

Eastman v. Marine Mech. Corp., 438 F.3d 544, 549–50 (6th Cir. 2006) (quoting Brown v. Francis, 75 F.3d

860, 864–65 (3d Cir. 1996)).

        This action will be remanded to state court for lack of subject-matter jurisdiction as I do not

find that the defendants have satisfied their burden of demonstrating federal-question jurisdiction.

        The presence or absence of federal-question jurisdiction is governed by the “well-pleaded

complaint rule,” which provides that federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff's properly pleaded complaint. The rule “makes the plaintiff

the master of the claim; he or she may avoid federal jurisdiction by exclusive reliance on state law.”

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). “Since Plaintiffs are ‘the master of [the]

complaint,’ the fact that claim could be stated under federal law does not prevent them from stating

it under state law only.” Buchholz v. Baldwin Wallace University, No. 1: 12 CV 3119, 2013 WL

1088570, at * 4 (N.D. Ohio Mar. 14, 2013) (quoting Eastman, 438 F.3d at 550)).

        Although federal-question jurisdiction may be proper if a well-pleaded complaint establishes

that a right to relief under state law requires resolution of a substantial federal question, this is not

the case where a plaintiff merely references a federal law in his complaint as a basis for establishing a

negligence theory of liability. See, e.g., Praschak v. Kmart Corporation, 922 F. Supp.2d 710 (N.D. Ill.

2013) (remanding removed case and holding that federal question jurisdiction did not exist where

the plaintiff’s complaint alleged a theory of negligence based on the defendant’s failure to comply

with provisions of the Americans with Disabilities Act).



                                                     2
        Here, although the plaintiff references the United States Constitution in his state-court

pleadings, his pleadings on their face do not purport to allege federal claims for relief under § 1983.

Rather, the plaintiff alleges only state-law claims referencing the Ohio and United States

Constitutions apparently as a basis for establishing his theory of negligence.

                                              Conclusion

        Accordingly, I find the defendants have not demonstrated that I have federal-question

jurisdiction in this case, and I am hereby remanding the case to the Wood County Court of

Common Pleas. See 28 U.S.C. §1447(c) (“If at any time it appears that the district court lacks

subject matter jurisdiction, the court is required to remand the case to state court”); Anusbigian v.

Trugreen/Chemlawn, Inc., 72 F.3d 1253, 1254 (6th Cir. 1996).

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                    3
